Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 8-14, is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho Shin et al. (WO 2017/073815 A1) in view of Morrison et al. (“Flux versus Hydrothermal Growth: Polymorphism of A2(UO2)Si2O6 (A= Rb, Cs)” Inorg. Chem. 2017, 56, 3, 1053–1056; Publication Date: January 20, 2017 Hereinafter Morrison)
Regarding Claim 1, Ho Shin (Fig. 1, 2) discloses a device comprising an LED light source (20) optically coupled to a green-emitting phosphor material (“green phosphor”) comprising an emitting phosphor (154) that absorbs radiation in a wavelength range between about 400 nm and 470 nm and has an emission peak centered in a wavelength range from about 510 nm to about 540 nm (“each phosphor is excited by blue light of 400 nm to 480 nm generated in the light emitting diode chip, and then the green first phosphor emits light having a center wavelength of 500 nm to 555 nm.”), wherein the green-emitting phosphor (154)

(A1). AUSiO.sub.6, where A is Cs, Rb, or a combination thereof;
(A2). A.sub.2(UO.sub.2)Si.sub.2O.sub.6, where A is Cs, Rb, or a combination thereof;
(A10). Na.sub.3A.sub.3(UO.sub.2).sub.3(Si.sub.2O.sub.7).sub.2-2H.sub.2O, where A is K, Rb, or a combination thereof;
(A11). Asub.3(U.sub.2O.sub.4)Ge.sub.2O.sub.7, where A is Rb, Cs, or a combination thereof;
(A18). K.sub.8(K.sub.5)U.sub.6Si.sub.8O.sub.40
(A19). Na.sub.9F.sub.2(UO.sub.2).sub.3(Si.sub.2O.sub.7).sub.2
(A28). Na.sub.6Rb.sub.4(UO.sub.2).sub.4Si.sub.12O.sub.33
(A29). Cs.sub.2K(UO.sub.2).sub.2Si.sub.4O.sub.12
(A34). Cs.sub.3(UO.sub.2).sub.2(PO.sub.4)O.sub.2
(A35). Cs2(UO2)2(PO4)2
(A36). Cs2UO2Cl4 [Cs2UO2Cl4  Page B-112]
(A37). Ba3(UO2)2(HPO4)2(PO4)2
(A39). Na.sub.7(UO.sub.2).sub.3(UO).sub.2Si.sub.4O.sub.16
Morrison (Fig. 6) discloses a phosphor material comprising a green-emitting phosphor, wherein the green-emitting phosphor is selected from the group the group consisting of: (A2). A2(UO2)Si2O6, where A is Cs, Rb, or a combination thereof (Page 1055) for the purpose of having green emitting phosphors with peak excitation 411nm or 417nm and emission wavelength 544nm or 537nm) [Fig. 6, Page 1055]
2(UO2)Si2O6, where A is Cs, Rb, or a combination thereof (Page 1055) for the purpose of having green emitting phosphors with peak excitation 411nm or 417nm and emission wavelength 544nm or 537nm) [Fig. 6, Page 1055].

Regarding Claim 8, Ho Shin in view of Morrison discloses the device according to claim 1, wherein the phosphor material additionally comprises a phosphor of formula I

AxMFy:Mn4+

 wherein A is Li, Na, K, Rb, Cs, or a combination thereof; 
M is Si, Ge, Sn, Ti, Zr, Al, Ga, In, Sc, Hf, Y, La, Nb, Ta, Bi, Gd, or a combination thereof; x is an absolute value of a charge of the MFy ion; and  Y is 5, 6 or 7 (K2SiF6:Mn4) [Ho Shin “As another example, when the red phosphor in the phosphor composition for a light emitting diode is K 2 SiF 6 : Mn 4 + , a weight ratio of 1 to 10 parts by weight based on 1 part by weight of the green phosphor for white light emission, more specifically It may be included in a weight ratio of 4 to 6.”]

Regarding Claim 9, Ho Shin in view of Morrison discloses the discloses device according to claim 8, wherein the phosphor of formula I is K2SiF6:Mn4+ [K2SiF6:Mn4+ Ho Shin]

Regarding Claim 10, Ho Shin in view of Morrison discloses a lighting apparatus comprising the device of claim 1 [LCD Ho Shin].

Regarding Claim 11, Ho Shin in view of Morrison discloses a backlight apparatus comprising the device of claim 1 [“a display device and a backlight device including the light emitting device are provided” Ho Shin].

Regarding Claim 12, Ho Shin in view of Morrison discloses a television comprising the backlight apparatus of claim 11 [“Liquid crystal displays (LCDs) are one of the flat panel display” Ho Shin].

Regarding Claim 13, Ho Shin in view of Morrison does not explicitly disclose 
 discloses the backlight apparatus of claim 11 [“a display device and a backlight device including the light emitting device are provided” Ho Shin].
Ho Shin in view of Morrison does not explicitly disclose a mobile phone.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a device in Ho Shin in view of Morrison such that the device is a mobile phone in order to incorporate a backlight device including the light emitting device into portable form factor.


Regarding Claim 14, Ho Shin in view of Morrison discloses a computer monitor comprising the backlight apparatus of claim 11 [[“a display device and a backlight device including the light emitting device are provided” Ho Shin].



Claim(s) 20-22 is/are is/are rejected under 35 U.S.C. 103 as
being unpatentable over Ho Shin et al. (WO 2017/073815 A1) in view of Morrison et al. (“Flux versus Hydrothermal Growth: Polymorphism of A2(UO2)Si2O6 (A= Rb, Cs)” Inorg. Chem. 2017, 56, 3, 1053–1056; Publication Date: January 20, 2017 Hereinafter Morrison) and further in view of  Murphy et al. (US 2016/0312114 A1). 
Regarding Claim 20, Ho Shin in view of Morrison discloses the device according to claim 8.
Ho Shin in view of Morrison does not explicitly disclose the phosphor material additionally comprises a phosphor selected from (YGd,Tb,La,Sm,Pr,Lu)3(Al,Ga)5-aO12-3/2a:Ce3+ (wherein 0<a<0.5), beta-SiAlON:Eu2+, (Sr, Ca, Ba) (Al,Ga,In)2S4:Eu2+, alpha-SiAlON doped with Eu.sup.2+ and/or Ce3+ , Ca 1-h-r Ce h Eu r Al 1-h (Mg,Zn) h SiN 3, (Where 0≤h≤0.2, 0≤r≤0.2, Sr (LiAl 3 N 4 ):Eu2+ , (Ca,Sr)S:Eu2+ , Ce 3+ , and (Ba,Sr,Ca)bSigNm:Eu2+ (where 2b+4g=3m).
Murphy discloses a phosphor material additionally comprises a phosphor selected from (YGd,Tb,La,Sm,Pr,Lu)3(Al,Ga)5-aO12-3/2a:Ce3+ (wherein 0<a<0.5), beta-SiAlON:Eu2+, (Sr, Ca, Ba) (Al,Ga,In)2S4:Eu2+, alpha-SiAlON doped with Eu.sup.2+ and/or Ce3+ , Ca 1-h-r Ce h Eu r Al 1-h (Mg,Zn) h SiN 3, (Where 0≤h≤0.2, 0≤r≤0.2, Sr (LiAl 3 N 4 ):Eu2+ , (Ca,Sr)S:Eu2+ , Ce 3+ , and (Ba,Sr,Ca)bSigNm:Eu2+ (where 2b+4g=3m) [0050] for the purpose of having the resultant light emitted by the assembly will be a white light [0049].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a device in Ho Shin in view of Morrison and Murphy such that the phosphor material additionally comprises beta-SiAlON:Eu2+ in order to have the resultant light emitted by the assembly will be a white light [0049].


Regarding Claim 21, Ho Shin in view of Morrison the device according to claim 8. 
Ho Shin in view of Morrison does not explicitly disclose wherein the phosphor material further comprises quantum dot materials.
Murphy discloses wherein the phosphor material further comprises quantum dot materials for the purpose of having a device with high quantum efficiency, continuous and tunable emission spectrum, and narrow and sharp spectral emission [Murphy 0066].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a device in Ho Shin in view of Morrison and Murphy such that the phosphor material further comprises quantum dot materials in order to have a device 


Regarding Claim 22, Ho Shin in view of Morrison and Murphy discloses the device according to claim 21, wherein the quantum dot material is selected from the group consisting of: CdSe, ZnS, InP, perovskite and combinations thereof. [Murphy 0067].

Claim(s) 23 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho Shin et al. (WO 2017/073815 A1) in view of Morrison et al. (“Flux versus Hydrothermal Growth: Polymorphism of A2(UO2)Si2O6 (A= Rb, Cs)” Inorg. Chem. 2017, 56, 3, 1053–1056; Publication Date: January 20, 2017 Hereinafter Morrison) and further in view of  Murphy et al. (US 2016/0312114 A1) and further in view of Wang et al. (US 2017/0153382 A1).
Regarding Claim 23, Ho Shin in view of Morrison and Murphy discloses the device according to claim 22.
Ho Shin in view of Morrison and Murphy does not explicitly disclose the perovskite quantum dot comprises CsPbX3, where X is Cl, Br, I or a combination thereof
Wang discloses the perovskite quantum dot comprises CsPbX3, where X is Cl, Br, I or a combination thereof for the purpose of having white light emitting diode package structures with the position of the wave peak of the embodiment is 523 nm. . [0232, 0233].
3, where X is Cl, Br, I or a combination thereof in order to have white light emitting diode package structures with the position of the wave peak of the embodiment is 523 nm. [0232, 0233].


Response to Arguments
Applicant’s arguments and Declaration Under 37 C.F.R 1.132 with respect to claims 1, 8-14, 21-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891